                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

UNITED STATES OF AMERICA,

          Petitioner,

v.                              Case No:    2:18-mc-17-FtM-99MRM

MICHAEL MARCHETTI,

          Respondent.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #8), filed

December 27, 2018, recommending that the Petition to Enforce

Internal Revenue Service Summons (Doc. #1) be granted, the summons

be enforced, and respondent be ordered to comply with the summons.

No objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.       28 U.S.C. §
636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.                   See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     The Magistrate Judge found that the government had met its

burden    through    the     Declaration    (Doc.     #1-1)    attached      to   the

Petition, and that respondent filed a Filing of No Objection to

Enforcement of Summons (Doc.#4) expressing no objection to its

enforcement.      After conducting an independent examination of the

file and upon due consideration of the Report and Recommendation,

the Court accepts the Report and Recommendation of the magistrate

judge.

     Accordingly, it is now

     ORDERED:

     1.     The     Report    and   Recommendation      (Doc.    #8)    is   hereby

adopted and the findings incorporated herein.

     2.     The government's Petition to Enforce Internal Revenue

Service Summons (Doc. #1) is GRANTED.

     3.     The     government      shall     issue    a      Summons   directing

respondent to appear before Internal Revenue Service Agent Victor

Santiago, or any other proper officer or employee of the IRS, at

the IRS building located at 4210 Metro Parkway, Suite 105, Fort

Myers,    Florida    33916,    to   produce    documents       and   testimony     on



                                      - 2 -
February    7,   2019,   or   at   a   future   date   and   time   reasonably

designated by the Revenue Officer.

     4.     The government shall file proof of service of the second

summons on respondent.

     5.     The Clerk shall mail a copy of this Opinion and Order to

respondent, terminate all pending motions and deadlines, and close

the file.

     DONE and ORDERED at Fort Myers, Florida, this                  16th   day

of January, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                       - 3 -
